Citation Nr: 1327312	
Decision Date: 08/26/13    Archive Date: 08/29/13

DOCKET NO.  10-05 163	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island



THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, claimed as a result of exposure to certain herbicide agents, including Agent Orange.

2.  Entitlement to service connection for chronic kidney failure, to include as secondary to type II diabetes mellitus.



REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1966 to November 1969.  He had confirmed service aboard the USS Chowanoc, which served at various times in the official waters of the Republic of Vietnam from October 1968 to January 1969. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the RO.

In May 2012, the Veteran testified at a hearing held at the RO with the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

The Board remanded the case for further development in June 2012.  That development was completed, and the case has since been returned to the Board for appellate review.  

The June 2012 remand included the Veteran's claim of service connection for skin cancer, diagnosed as squamous cell carcinoma, to include as due to exposure to sunlight and herbicide agents, including Agent Orange.  

Subsequently, in a May 2013 rating decision, the RO granted service connection for tumors and neoplasms of the skin, including malignant melanoma, and assigned a noncompensable evaluation, effective on March 29, 2007 to March 27, 2012, and a 100 percent evaluation, effective on March 28, 2012.  In addition, the RO granted service connection for scars and assigned a 30 percent evaluation, effective on March 29, 2007.  

Accordingly, the claim of service connection for skin cancer is no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

A review of the Virtual VA paperless claims processing system reveals no additional records that are pertinent to the issues on appeal.



FINDINGS OF FACT

1.  The Veteran in this case served on active duty from December 1966 to November 1969. 

2.  In August 2013, prior to the promulgation of a decision, the Board was notified by the Providence RO that the appellant had died in May 2013.



CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of the claims at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  

This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2012).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  

Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  

As provided in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  

The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  



ORDER

The appeal is dismissed.



		
STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Department of Veterans Affairs


